MEMORANDUM **
Richard Manuel Tellis seeks habeas corpus relief pursuant to 28 U.S.C. § 2254. Tellis challenges the validity of his underlying conviction for sodomy and sexual abused based on allegations of ineffective *207assistance of counsel. The district court denied Tellis’s petition and we affirm.
Tellis cannot demonstrate that the actions of his lawyer, Mark Hendershott, prejudiced his plea decision as required by Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) and Hill v. Lockhart, 474 U.S. 52, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985). Aside from Tellis’s own post-conviction testimony, which has been repeatedly discredited, there is no evidence in the record that Tellis relied on Hendershott’s alleged advice regarding Measure 11 when making his plea decision. Tellis’s own testimony reveals that he accurately understood the potential sentence he would face if convicted at trial and that his decision to plead was based entirely on other grounds.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.